DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Applicant’s election without traverse of Group I, marker locus F5 and the Sequences 17-20 and 49 in the reply filed on 12/19/2019 is acknowledged.
Claims 1-2, 9-33 are pending. Claims 3-8 and 34-36 have been cancelled.
 Claims 16-22, 27, 29-33 are withdrawn as being drawn to a nonelected invention or species.
The following rejections are newly applied for claims 1-2, 9-15, 23-26 and 28.
This action is NONFINAL.  
Withdrawn Objections and Rejections
	 The 35 USC 112a and 35 USC 103 rejections made in the previous office action are withdrawn based upon amendments to the claims limiting the locus.  
  Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-15, 23-26 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to selection of a soybean plant or soybean germplasm with early flowering or late flowering wherein there is one or more alleles from one of more  locus which is  marker locus F5 on chromosome 18 (species elected).  Therefore the claims are drawn to functionally providing early or late flowering of any allele at the recited F5 marker locus. 
	The specification describes that SEQ ID No. 17-20 can be used as probes or primers to detect marker locus F5 on chromosome 18 (LG-G) (p 8).  The specification describes that SEQ ID No. 49 is the genomic DNA region encompassing marker locus F5 on chromosome 18 (LG-G).    The specification teaches that the marker locus is 106.86 cM at the physical position of 61963221 wherein Early closing is an A and Late flowering is a C.  Therefore the .  
 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9-15, 23-26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 9-15, 23-26 are indefinite over “one of more marker locus is marker locus F5 on chromosome 18”.  This phrase is unclear as the locus recitation implies one or multiple regions of detection whereas the marker locus is one specific mutation.  As 
Claim 28 is indefinite over “one of more marker locus is marker locus F5 on chromosome 18”.  This phrase is unclear as the locus recitation implies one or multiple regions of detection whereas the marker locus is one specific mutation.  As such it is not clear if the claims are intended to detect the specifically recited marker or if the claims are intended to detect multiple marker locus.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
  
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634